
	

114 HR 316 IH: To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW, in Chisholm, Minnesota, as the “James L. Oberstar Memorial Post Office Building”.
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 316
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Nolan (for himself, Mr. Kline, Mr. Walz, Mr. Peterson, Ms. McCollum, Mr. Paulsen, Mr. Ellison, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW, in
			 Chisholm, Minnesota, as the James L. Oberstar Memorial Post Office Building.
	
	
		1.James L. Oberstar Memorial Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 14 3rd Avenue, NW, in Chisholm, Minnesota, shall be known and designated as the James L. Oberstar Memorial Post Office Building.
 (b)ReferencesAny references in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the James L. Oberstar Memorial Post Office Building.
			
